Case 0:20-cv-61912-DPG Document 8 Entered on FLSD Docket 09/23/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


 LARRY KLAYMAN,                                                    Case No. 20-cv-61912

               Plaintiff,

        vs.                                              DEFENDANT’S RESPONSE TO
                                                                 ORDER
 INFOWARS, LLC; FREE SPEECH SYSTEMS,
 LLC; ALEX E. JONES; DAVID JONES;
 OWEN SHROYER; and ROGER STONE,

               Defendants.



        Pursuant to the Order of September 23, 2020 (Doc. No. 7), Defendants state that Alex Jones,
 a Texas Citizen, is the sole member of Defendants Infowars, LLC and Free Speech Systems, LLC.


        Dated: September 23, 2020.                   Respectfully submitted,
                                                     /s/Marc J. Randazza
                                                     Marc J. Randazza (FL Bar No. 625566)
                                                     RANDAZZA LEGAL GROUP, PLLC
                                                     2764 Lake Sahara Drive, Suite 109
                                                     Las Vegas, NV 89117
                                                     Telephone: 702-420-2001
                                                     ecf@randazza.com
                                                     Attorneys for Defendants
                                                     Infowars, LLC; Free Speech Systems, LLC;
                                                     Alex E. Jones; and Owen Shroyer




                                               -1-
                                  Defendant’s Response to Motion
                                           20-cv-61912
Case 0:20-cv-61912-DPG Document 8 Entered on FLSD Docket 09/23/2020 Page 2 of 2




                                                                               Case No. 20-cv-61912
                                  CERTIFICATE OF SERVICE
         I hereby certify that a true and correct copy of the foregoing document has been furnished to
 Larry Klayman, 7050 W. Palmetto Park Rd., Boca Raton, Florida 33433, <leklayman@gmail.com>,
 Robert Buschel, Buschel & Gibbons, P.A., One Financial Plaza, Suite 1300, 100 S.E. Third Avenue,
 Fort Lauderdale, FL 33394, <buschel@BGlaw-pa.com>, Walter Taché, Tache, Bronis, Christianson
 And Descalzo, P.A., 150 S.E. 2nd Avenue, Suite 600, Miami, FL 33131, <wtache@tachebronis.com>,
 <service@tachebronis.com>, and David S. Wachen, Wachen LLC, 11605 Montague Court, Potomac,
 MD 20854, <david@wachenlaw.com> by electronic mail and U.S. mail on this 23rd day of September
 2020.


                                                       /s/ Cassidy S. Curran
                                                       Employee,
                                                       Randazza Legal Group, PLLC




                                                 -2-
                                    Defendant’s Response to Motion
                                             20-cv-61912
